738 N.W.2d 759 (2007)
James FRYE, Plaintiff-Appellant,
v.
CONSOLIDATED RAIL CORPORATION, a/k/a Conrail, and Norfolk Southern Railway Corporation, Defendants-Appellees.
Docket No. 134277. COA No. 276834.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and we REMAND this case to the Court of Appeals for the consideration of the plaintiff's issues as an appeal of right. The plaintiff timely filed his motion for rehearing or reconsideration of the trial court's December 19, 2006 summary disposition order within the time provided in the trial court's order of January 8, 2007, and the plaintiff then timely filed his claim of appeal within 21 days of the trial court's February 22, 2007 order denying his motion *760 for rehearing or reconsideration. MCR 7.204(A)(1)(b).